Case 1:21-cv-22416-KMW Document 3 Entered on FLSD Docket 07/07/2021 Page 1 of 7




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                           Case No. 21-22416-CIV-WILLIAMS

  CELITHA JEAN-PIERRE,

        Plaintiff,

  vs.

  COMMONWEALTH FINANCIAL SYSTEM, INC.

        Defendant.

  ________________________________________/


  ORDER OF REFERRAL AND NOTICE OF COURT PRACTICE IN REMOVAL CASES

        THIS MATTER is before the Court upon a sua sponte review of the record.

  Pursuant to 28 U.S.C. § 636 and the Magistrate Rules of the Local Rules for the Southern

  District of Florida, all discovery disputes and non-dispositive pretrial motions are

  REFERRED to Magistrate Judge Chris M. McAliley. It is further ORDERED that the

  Parties shall adhere to the Federal Rules of Civil Procedure, the Local Rules for the

  Southern District of Florida, Judge Williams' Court Practices and Procedures, and Judge

  McAliley’s Discovery Procedures. Judge Williams' Court Practices and Procedures and

  Judge McAliley’s Discovery Procedures are available at the Court's website:

  http://www.flsd.uscourts.gov/content/judge-kathleen-m-williams.

        Additionally, the Court notes that this case was removed from state court.

  Accordingly, the Court ORDERS the parties to comply with the following requirements.
Case 1:21-cv-22416-KMW Document 3 Entered on FLSD Docket 07/07/2021 Page 2 of 7




  A.     Court Practice in Removal Cases

         (1)    Counsel for the non-removing party must file a motion to remand the case

  on the basis of any defect other than lack of subject matter jurisdiction within 30 days

  after the filing of the notice of removal under 28 U.S.C. § 1446(b).

         (2)    Counsel for the removing party is directed to file a Removal Status Report

  within ten (10) days from the date of this Order. In addition to the Removal Status

  Report, counsel for the removing party must file a separate Notice that includes copies of

  all records and proceedings in the underlying state court case by the aforementioned date

  and in the format specified below. Failure to file a timely Removal Status Report shall be

  grounds for remand. Additionally, Counsel's failure to timely file a separate Notice with

  all relevant state court pleadings shall be interpreted as an abandonment of Federal

  jurisdiction and will result in remand of the case.

         (3)    The Removal Status Report shall contain the following:

                a) A plain statement of the nature of the claim and any counterclaim, cross-

                claim, or third-party claim, made in state or federal court including the

                amount of damages claimed and any other relief sought;

                b) A plain statement of the grounds for removal and a list of all parties to

                the action, including parties to any third-party claim;

                c) A list of all pending motions;

                d) A brief statement by each Defendant explaining whether or not each has

                joined the notice of removal; and

                e) A statement regarding whether the Defendant has removed the action

                within 30 days after the receipt by the Defendant of a copy of the initial

                                                2
Case 1:21-cv-22416-KMW Document 3 Entered on FLSD Docket 07/07/2021 Page 3 of 7




                pleading setting forth the claim for relief upon which such action or

                proceeding is based.

         If the removing party’s basis for removal is diversity jurisdiction under 28 U.S.C. §

  1332, and the removing party is a limited liability company (“LLC”) or a limited liability

  partnership (“LLP”), the removing party must identify each member of the LLC or LLP and

  establish each member’s citizenship in the Removal Status Report, supported by an

  affidavit. Failure to do so will result in remand. If the removing party claims diversity of

  citizenship, and the non-removing party is an LLC or LLP, the non-removing party must

  file an affidavit identifying each of its members and establishing each member’s

  citizenship within fourteen (14) days of the filing of the Removal Status Report.

         If the removing party has already provided to the Court some or all of the

  information requested above, the removing party shall briefly summarize the information

  requested and direct the Court to the location of the information in the record.

         (4)    The docket entries from the underlying state court shall be filed as

  attachments to a separate Notice. The Notice shall include an index of the docket entries,

  which shall be ordered chronologically. Each docket entry (including all pending motions)

  shall be uploaded as separate attachments to the Notice.

         (5)    Counsel for the removing party shall provide copies of this Notice to all

  concerned parties.

  B.     Joint Scheduling Report

         It is further ORDERED that WITHIN FOURTEEN (14) DAYS FROM THE DATE

  OF THIS ORDER, the Parties shall file a joint conference report and a joint proposed



                                               3
Case 1:21-cv-22416-KMW Document 3 Entered on FLSD Docket 07/07/2021 Page 4 of 7




  scheduling order, as required by S.D. Fla. Local Rule 16.1(b). As part of that filing, the

  Parties shall complete and submit the attached form proposing deadlines.

  C.     Non-Compliance with Order and Rules of Court

         Non-compliance with any provision of this Order, the Federal Rules of Civil

  Procedure, the Local Rules, or this Court’s Practices and Procedures (available at:

  http://www.flsd.uscourts.gov/?page_id=13071), may subject the offending party to

  sanctions, including dismissal of this case. It is the duty of all counsel to take all actions

  necessary to comply with this Order.

         DONE AND ORDERED in Chambers in Miami, Florida, this 6th day of July, 2021.




                                                4
Case 1:21-cv-22416-KMW Document 3 Entered on FLSD Docket 07/07/2021 Page 5 of 7




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                           Case No. XX-XXXXX-CIV-WILLIAMS

  PARTY NAME,

        Plaintiff(s),

  vs.

  PARTY NAME,

       Defendant(s).
  ___________________/

                        SCHEDULE JOINTLY PROPOSED BY THE PARTIES

        THIS MATTER is set for trial for the week of [Month, Day, Year]. The Parties

  propose to adhere to the following schedule:

        [Month, Day, Year]         The Parties shall furnish their initial disclosures
                                   pursuant to Fed. R. Civ. P. 26. The Parties are under
                                   a continuing obligation to furnish supplements within
                                   ten (10) days of receipt or other notice of new or
                                   revised information.


        [Month, Day, Year]         The Parties shall file motions to amend pleadings or
                                   join Parties.


        [Month, Day, Year]         The Plaintiff shall disclose experts, expert witness
                                   summaries and reports, as required by Federal Rule of
                                   Civil Procedure 26(a)(2).


        [Month, Day, Year]         The Defendant shall disclose experts, expert witness
                                   summaries and reports, as required by Federal Rule of
                                   Civil Procedure 26(a)(2).

                                             5
Case 1:21-cv-22416-KMW Document 3 Entered on FLSD Docket 07/07/2021 Page 6 of 7




       [Month, Day, Year]     The Parties shall exchange rebuttal expert witness
                              summaries and reports, as required by Federal Rule of
                              Civil Procedure 26(a)(2).


       [Month, Day, Year]     The Parties shall complete all discovery, including
                              expert discovery.


       [Month, Day, Year]     The Parties shall complete mediation and file a
                              mediation report with the Court.


       [Month, Day, Year]     The Parties shall file all dispositive pre-trial motions

                              and memoranda of law. The Parties shall also file any

                              motions to strike or exclude expert testimony, whether

                              based on Federal Rule of Evidence 702 and Daubert

                              v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579

                              (1993), or any another basis.



       [Month, Day, Year]     The Parties shall each file one motion in limine. All
                              motions in limine must be filed at least six (6) weeks
                              before calendar call.




                                       6
Case 1:21-cv-22416-KMW Document 3 Entered on FLSD Docket 07/07/2021 Page 7 of 7




        [Month, Day, Year]         The Parties shall file their joint pretrial stipulation,
                                   witness lists, and exhibit lists in accordance with Local
                                   Rule 16.1(d) and (e).      The Parties shall also file
                                   proposed jury instructions and a proposed verdict form,
                                   or statement of fact and conclusions of law (for non-
                                   jury trials).


        [Month, Day, Year]         The Parties shall submit their deposition designations.


  By:         [Attorney(s) for Plaintiff(s)]             [Attorney(s) for Defendant(s)]




                                               7
